By the Court. —
Benning, J.
delivering the opinion.
The question is, whether the sentences in those two consolidated cases, were right.
The exceptions to the sentences, were couched in general terms, and were placed on no particular ground or grounds. They were in these words — “To which judgment and sentence, Counsel for the defendant excepted.”
But a ground was taken in the bills of exceptions, why the sentences were wrong, viz: that the sort of punishment imposed by those sentences, is not the sort which the law authorizes to be imposed in such cases.
This was held by this Court, not to be a sufficient reason, in two cases brought up at the same time at which these two were brought up. See Brock vs. State, and - vs. State, decided at Atlanta, March, 1857.
The Counsel for the plaintiff in error, under the presence of those decisions, now abandons the ground assigned in the *373bills of exception, but insists upon another; onethatisnot assigned in them, viz: this, that it does not appear on the face of the indictments, whether the person gambled with, by Brock, the plaintiff in error, was a white person or a negro.
It was held by this Court in Davis vs. The State, decided at Atlanta, March, 1857, that this should appear on the face of the ihdictment.
The only question, therefore, is, whether the plaintiff’ has the right to insist upon this new ground.
We are not aware of any law that prevents him from doing so ; but still, we cannot help seeing, that much the better practice would be, to bring every ground of objection to a •decision, to the notice of the Court making the decision, at the time of the decision. When the grounds of objection to a decision are fairly stated to the Court making the decision, the probability is, that that Court will give them their due weight, and therefore, will itself, correct the decision if that is wrong.
Besides some grounds are such, that unless they are stated at the time of the decision, they cease to be good. These are grounds consisting of matters susceptible of being waived.
The ground in the present case, however, consists in a defect’that is incurable.
We think therefore, that the plaintiff had the right to in•sist upon this ground, although he did not set it out in his bills of exceptions.
And so thinking, we have to say that the sentences were void, and ought to be set aside.
Judgment reversed.